                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                 Plaintiff,       )
                                                  )
                          v.                      )    Case No. 18-00244-01-CR-W-SRB
                                                  )
 RUBIN TAYLOR,                                    )
                                                  )
                                 Defendant.       )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On September 11, 2018, the Grand Jury returned a one-count Indictment
charging that on or about August 28, 2018, in the Western District of Missouri, the Defendant, Rubin
L. Taylor, having been convicted of a crime punishable by imprisonment for a term exceeding one
year, did knowingly possess, in and affecting commerce, a firearm in violation of Title 18, United
States Code, Sections 922(g)(1) and 924(a)(2).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
      Government: Ashleigh Anna Ragner
      Case Agent: Brian Tomanio, Kansas City Police Department
      Defense: Stephen C. Moss
     Investigator: Gina Slack or Ashley Plowden

OUTSTANDING MOTIONS:
 11/26/2018        view21      MOTION to suppress by Rubin Taylor. Suggestions in
                               opposition/response due by 12/10/2018 unless otherwise directed
                               by the court. (Moss, Stephen) (Entered: 11/26/2018)

TRIAL WITNESSES:
     Government: 5 with stipulations; 6 without stipulations
     Defendants: less than 10 witness, including the Defendant

TRIAL EXHIBITS
     Government: approximately 20 exhibits
     Defendant: no more than 20 exhibits
DEFENSES: General denial

POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2.5 days total
     Government’s case including jury selection: 1 day(s)
     Defense case: 1 day(s)

STIPULATIONS: Possible stipulations as to felony status and interstate nexus.

UNUSUAL QUESTIONS OF LAW: Defense has identified a witness in the vehicle who states
    that she possessed the weapon. Defense anticipates that she will testify to such. The
    Government has indicated that they would like to interview the witness. Defense is
    concerned that the witness might be subject to criminal prosecution and that witness may
    invoke her right to self-incrimination. Defense counsel is concerned about the Government
    interviewing the witness and therefore objects to the interview if they tell her that she is
    subject to prosecution or otherwise provide legal advice. Defense counsel argues that it is
    an access to evidence issue. The Government believes that the potential witness should be
    informed of her rights. Government asserts that defense received a Buccal swab from the
    potential witness without telling the potential witness. Defense states that the potential
    witness did not object. The Court will appoint counsel for the potential witness as a
    material witness.

FILING DEADLINES:

       Witness and Exhibit List
              Government: Due on or before January 29, 2019.
                    Government’s Notice of Expert Witnesses filed January 18, 2019
                    Government’s Proposed Witness List filed January 18, 2019
                    No Exhibit List filed
              Defense: (none filed) Due on or before January 29, 2019.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
       2019.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
       defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.




                                                2
     Please note: The parties prefer the second week of the February docket. Steven Moss
     prefers the second week, depending on whether his expert is available (he will get back to
     the Court if the expert is not available on the second week). Putting the case on the second
     week will allow the parties to explore the unusual question of law noted above. Steven
     Moss has another case (Slater 16-48) on the February 11, 2019 docket.


IT IS SO ORDERED.




                                                  /s/ Lajuana M. Counts
                                                  Lajuana M. Counts
                                                  United States Magistrate Judge




                                              3
